DETAILED ACTION
Notice to Applicant
In the amendment dated 2/17/2021, the following has occurred: Claims 1, 10, 11, and 20 have been amended; Claims 8 and 18 have been canceled.
Claims 1-7, 9-17, and 19-20 are pending and are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: Applicant argues that the prior art does not teach that the power to the microcontroller itself is turned off. Applicant appears to dispute that Ren teaches that the microcontroller runs on a capacitor. At paragraph 0017 Ren says that the battery device “uses a large capacitor to provide a stable power source.” It appears that most devices in the prior art use a capacitor for powering the controller. Most devices, when their power supply is described at all, are described as low-drain devices, which recharge the capacitor when the battery is charged with a voltage over some threshold. Shutting off switches in response to low-battery charge was fairly common. See US Patent No. 7,612,524 at column 3. But the prior art does not appear to teach shutting off the monitoring circuit itself past a certain threshold, probably because such devices used very little power anyway, and that was provided by a rechargeable capacitor capable of storing charge for its operation over the relevant timespans. Since the prior art does not appear to touch shutting down the monitoring system in combination with the other claimed features, and because the prior art does not appear to have considered that to be a problem in itself, such that there is no apparent motivation for shutting down a low-drain controller/monitor that draws power from a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723